Citation Nr: 1122705	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  06-1 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disorder, variously claimed as atypical psychosis, schizophrenia, and a mental disorder with depression.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a cardiovascular disorder, claimed as congestive heart failure.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a lung disorder, claimed as calcified lungs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from July 1967 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2006 and August 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In the April 2006 rating decision, the RO declined to reopen the Veteran's claims for service connection for atypical psychosis, claimed as schizophrenia, mental disorder with dementia, and congestive heart failure.  In the August 2007 decision, the RO declined to reopen his claim for service connection for a lung disorder claimed as calcified lungs.

In March 2007, the Veteran testified during a personal hearing at the RO and, in February 2009, he testified during a hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that had been found insufficient in the previous denial.

The record reflects that, in a December 1996 rating decision, the RO denied service connection for atypical psychosis, claimed as schizophrenia and a mental disorder with dementia, on the basis that atypical psychosis was diagnosed long after separation from active service.  The RO also denied service connection for lung and heart conditions on the basis that there was no evidence of a diagnosed lung or residual heart disorder incurred in service.

In an unappealed November 2000 Board decision, service connection for a psychiatric disorder was denied on the basis the Veteran was diagnosed with a personality disorder in September 1967, that was not a disability for which service connection may be granted, and a diagnosed psychiatric disorder was not shown until many years after discharge nor was there evidence that the disorder was incurred during active service.  Service connection for a cardiovascular disorder was denied on the basis that there was no evidence of a cardiovascular disorder in service and no evidence of a chronic post service residual disorder until many years after service.  Service connection for a chronic respiratory disorder was also denied by the Board on the basis that there was no evidence of a chronic respiratory disorder.

An April 2002 rating decision declined to reopen the Veteran's claims for service connection for psychiatric and lung disorders and congestive heart failure on the basis that the evidence did not show that the claimed disorders were incurred during military service.

The RO's February 2006 requisite duty to assist letter (regarding the Veteran's claims for a psychiatric disorder and congestive heart failure) associated with the claims folder advised him that his "claim was previously denied because these condition were present before service.  Therefore, the evidence you submit must relate to this fact".  

Further, a May 2007 RO letter notified the Veteran that his claim for service connection for a lung disorder was previously denied in December 1996 but does not mention the November 2000 Board decision or April 2002 RO determination.  He was advised that the claim "was previously denied because not service connected.  Therefore, the evidence you submit must relate to this fact".  These letters do not notify the Veteran of the elements required to establish service connection that were found insufficient in the last previous final denial.  VA has not satisfied the notification requirements of the VCAA as interpreted in Kent.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) that: 

a. notifies him of the evidence and information necessary to reopen the claims for service connection for a neuropsychiatric disorder, a cardiovascular disorder claimed as congestive heart failure, and a lung disorder claimed as calcified lungs; 

b.  notifies him of the reasons for the previous denials:

i. neuropsychiatric and cardiovascular disorders (the claimed disabilities were not shown to have been incurred during active service or manifested to a compensable degree within one year of discharge from active duty); and

ii. lung disorder (there was no evidence of a diagnosed chronic residual lung disorder related to the Veteran's active military service).

c. notifies the Veteran of what specific evidence would be required to substantiate the element or elements needed to grant the Veteran's service connection claims (i.e., competent evidence establishing that a psychiatric, cardiovascular, and lung disability had its onset during active service or was otherwise incurred therein).  This notice is outlined by the Court in Kent, supra.  The notification letter should also advise the Veteran of the evidence and information that is necessary to establish entitlement to his underlying service connection claims.

2. After ensuring that the requested actions are completed, the RO or AMC should re-adjudicate the claimed to reopen on appeal.  If the benefits sought on appeal remain denied, the RO or AMC must furnish a supplemental statement of the case (SSOC) before the claims files are returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


